Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This Office action is in response to the communication filed on 04/30/2021. Currently claims 7, 10, 14-15, 17, 20-22, 25-26, 29, 33-34, 40-46, 49-59, and 61-66 are pending in the application, with claims 25 and 34 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20, 14, 26, 50, 54-56, 58-59, 29, 40, 57, and 64-65 are is rejected under 35 U.S.C. 103 as obvious over Cima et al. (US Patent Number 5,490,962), hereafter, referred to as “Cima”.

Regarding claim 20, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with solid free-form fabrication technology (title, col 1, lines 11-15). Specifically, Cima teaches in one application as described a solid free-form fabrication (SFF) methods, which may particularly comprise fusion deposition modeling (FDM), is used to manufacture devices for the controlled release of bioactive agents (col. 2, lines 21-32). Cima also teaches an exemplary polymeric bioactive agent delivery device made according to such a method is illustrated in Fig. 1a.

Cima also teaches a method of printing solid dosage form comprising a pharmaceutical active ingredient by disclosing in particular, a solid free-form fabrication method using FDM to print a three-dimensional structure being an erodible bioactive (drug) agent delivery device 

Cima also teaches the use of using an FDM system, i.e. FFF system since the terms FDM and FFF are technically equivalent, as it is well known in the art that FDM and FFF both refer to the same type of 3D printing and are synonyms (instant application, para. [0204]). Cima teaches that the system may particularly be provided in the form of a x-y plotter with a z-motion to position an extrudable filament formed of a polymeric material, to perform the above-mentioned fabrication method. Such an FDM system builds structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-dimensional structure (col. 6, lines 51-66). Specifically, Cima refers to the FDM system that was available at the application date of Cima (1993) from Stratasys, Inc. of Minneapolis, Minnesota (col. 6, lines 55-56). Cima further teaches a heated extrusion nozzle be 
 
Cima further teaches that the filament used in the considered FDM method may particularly comprise a bioactive agent, as already discussed above, and a polymer matrix serving as carrier for the bioactive agent, i.e. active ingredient, of the filament (col. 6, lines 63-66; col. 7, lines 19-21; col. 8, lines 5-8; col. 10, lines 1-8).  Cima also teaches that like any FDM system, also the FDM system comprises a computer, for its control, as can be done, for example, for an ink-jet printer producing two-dimensional graphic printing (col. 6, lines 41-45). In fact, for an ordinary skilled person the term "FDM", or equivalently "FFF", already implies that a computer, be it separate from or integral with the 3D printing  system, is used to control the 3D printing process. Cima explicitly mentions in this regard that the methods described therein make use of computer aided design in combination with solid-free-form fabrication technology, such as FDM (col. 1, lines 11-15, col. 3, lines 50-53).

Cima further teaches that the FDM system builds structures by extruding a fine filament of plastically deformable material containing an active ingredient in the form of the bioactive agent through a small nozzle, which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-dimensional structure 

Cima also teaches a method of printing a medical device (equivalent to a solid dosage) by fusion deposition modeling (FDM) methods that would manufacture solid dosage that would be orally administrable (column 8, line 2), and capable of controlled release (column 2, line 22), and it would have been obvious to any ordinary artisan that would obviously include immediate release as well.

The remaining features of claim 1 are merely optional and in any case only related to technical aspects which are either already disclosed by Cima or which at least are clearly obvious to the skilled person. For example, it is self-evident that (i) regarding requirement for optionally one or more further printing filaments - various different filaments, e.g. filaments comprising different active ingredients, may be printed with the system, as it does not have any technical limitations in this regard, that (ii) regarding the requirement of at least one extrusion nozzle, and additional optional ones - accordingly per the optional part of feature (nozzle feature) such further filaments can be extruded through the nozzle of the system, that (iii) regarding the optional feature (build platform) the computer may also control the build platform per feature as is customary for such systems, and that (iv) and the requirement for (further processing steps) the method may comprise one or more (non-specified) further  MPEP 2144.04 (VI)(B), it is stated that when a single element is taught in the prior art but the plurality of the element was not taught, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to include optional one or more printing steps using filaments to obtain a desired product. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore, Cima discloses all mandatory features of independent claim, therefore, forming the basis for 102 anticipation rejection. Additionally, the merely optional features are obvious as well based on teaching from Cima and interpretation from case law, therefore, forming the basis for 103 obviousness rejection.  

Regarding claim 14, Cima teaches the use of active ingredient carrier PEG or PEG based carrier (col. 8, lines 27-30).

Regarding claims 26, 50, 54-56, and 58-59 Cima teaches the method of printing a solid article using a solid free-form fabrication (SFF) methods, which may particularly comprise fusion deposition modeling (FDM), that is used to manufacture devices for the controlled release of bioactive agents (col. 2, lines 21-32). Cima also teaches that the bioactive agent may be incorporated in the solid dosage form as a dispersion within a polymeric matrix or as discrete units within a discrete polymeric matrix (col. 10, lines 1-30).  Cima further teaches that the FDM system builds structures by extruding a fine filament of plastically deformable material 

Regarding claim 29, Cima teaches the use of the filament used in the FDM method, and the filament comprise a bioactive agent, and a polymer matrix serving as carrier for the bioactive agent, i.e. active ingredient, of the filament (col. 6, lines 63-66; col. 7, lines 19-21; col. 8, lines 5-8; col. 10, lines 1-8). Cima also teaches a pharmaceutical active ingredient containing printing filament to form solid dosage by disclosing in particular, a solid free-form fabrication method using FDM to print a three-dimensional structure being an erodible bioactive agent delivery device that can be used for delivering the bioactive agent contained therein (col. 10, lines 1-8).

Regarding claim 40, Cima teaches a method of printing a medical device (equivalent to a solid dosage), wherein the active ingredient containing printing filament is free of plasticizer.

Regarding claim 57, Cima teaches the use of active ingredient carrier of PLGAs as carrier (col. 10, line 19).

Regarding claims 64-65, Cima teaches printing of solid dosage in oral form (Column 8, line 2), and in tablet (column 1, line 34) form. Additionally, Cima also teaches that examples of such bioactive agents, i.e. active ingredients, specifically include without limitation pharmaceuticals, such as anti-inflammatories, antimicrobials, anti-cancer, antivirals, hormones, antioxidants, channel blockers, and vaccines (col. 9, lines 58-65). Therefore, it would have been obvious to use more than one active ingredients (equivalent to without any limitation), where more than one drug would be required. Additionally, the use of multiple (more than one) filaments to incorporate multiple (more than one) active ingredients in the tablet would be a matter of mere multiplication based on the teaching of Cima with different ingredients, and therefore would be obvious to any ordinary artisan.   

Claim 15, and 22 are rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Khaled (S.A. Khaled et al., "Desktop 3D printing of controlled release pharmaceutical bilayer tablets'', in International Journal of Pharmaceutics, Vol. 461 (2014), pp.105-111), hereafter, referred to as “Khaled”. 

Regarding claim 15, and 22 Cima teaches that for FDM it is preferable to select polymers having relatively low melting points, to avoid exposing incorporated bioactive agent to elevated temperatures (col. 7, lines 25-28). But Cima fails to explicitly teach that the melting point of the active ingredient carrier is less than the melting point of the active ingredient by at least 20 C.  However, Khaled teaches a 3D printing process for pharmaceutical tablets, where 

Claims 21, 7, 43-45, 53, 52, and 66 are rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Petrak (WO 2014/075185 A1), hereafter, referred to as “Petrak”. 

Regarding claim 21, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with fusion deposition modeling (FDM) (equivalent to fused filament fabrication nd paragraph).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to combine the teaching of Petrak with that of Cima and run the process at temperatures suggested by Petrak so that extrusion process is performed without any processing problems (KSR Rationale A, MPEP 2143). Since both the process are performed in a Startasys FDM 3D printer system running filament through an extrusion nozzle, one would have reasonable expectation of success from the combination.

Regarding claim 7, Petrak teaches that the active ingredient containing printing filament, where the filament was wound onto a HIPS spool (equivalent to coiled) with a hub diameter of 6 inch (15.24 cm).

Regarding claims 43-45, and 53, Cima, and Petrak together teach a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with solid free-form fabrication technology (Cima, col 1, lines 11-15). Cima also teaches that the FDM system builds structures In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 52, Petrak teaches in Table 2 three examples of samples, one of which contains 5% of the active ingredient.

Regarding claim 66, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with solid free-form fabrication technology (title, col 1, lines 11-15). Specifically, Cima teaches in one application as described a solid free-form fabrication (SFF) methods, which may particularly comprise fusion deposition modeling (FDM), is used to manufacture devices for the controlled release of bioactive agents (col. 2, lines 21-32). Cima also teaches an exemplary polymeric bioactive agent delivery device made according to such a method is illustrated in Fig. 1a.

Cima also teaches a method of printing solid dosage form comprising a pharmaceutical active ingredient by disclosing in particular, a solid free-form fabrication method using FDM to print a three-dimensional structure being an erodible bioactive (drug) agent delivery device that can be used for delivering the bioactive agent contained therein. Thus, the device is solid-dosage form, which begins to dissolve when it contacts digestive fluids (Figs. 1a, 1b; col. 7, line 66 to col. 8, line 10). Examples of such bioactive agents, i.e. active ingredients, specifically include without limitation pharmaceuticals, such as anti-inflammatories, antimicrobials, anti-cancer, antivirals, hormones, antioxidants, channel blockers, and vaccines (col. 9, lines 58-65). Furthermore, Cima teaches that the bioactive agent may be incorporated in the solid dosage form as a dispersion within a polymeric matrix or as discrete units within a discrete polymeric matrix. Thus, the release rate of the bioactive agent, e.g. the drug release rate, may be 

Cima also teaches the use of using an FDM system, i.e. FFF system since the terms FDM and FFF are technically equivalent, as it is well known in the art that FDM and FFF both refer to the same type of 3D printing and are synonyms (instant application, para. [0204]). Cima teaches that the system may particularly be provided in the form of a x-y plotter with a z-motion to position an extrudable filament formed of a polymeric material, to perform the above-mentioned fabrication method. Such an FDM system builds structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-dimensional structure (col. 6, lines 51-66). Specifically, Cima refers to the FDM system that was available at the application date of Cima (1993) from Stratasys, Inc. of Minneapolis, Minnesota (col. 6, lines 55-56). Cima further teaches a heated extrusion nozzle be teaching that one would use an x-y plotter with a z motion to position an extrudable filament of a polymeric material that would be formed as it passes through the nozzle, would be rendered fluid by heat or the presence of a solvent (col. 6, lines 51-56), also making it obvious that the extrudable filament would be in solid form, which would be rendered fluid by application of heat in the nozzle. 
 
Cima further teaches that the filament used in the considered FDM method may particularly comprise a bioactive agent, as already discussed above, and a polymer matrix 

Cima further teaches that the FDM system builds structures by extruding a fine filament of plastically deformable material containing an active ingredient in the form of the bioactive agent through a small nozzle, which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-dimensional structure (col. 6, lines 51-66). Thus, the resulting solid dosage form, being a medical device for controlled release of bioactive agent (abstract, col. 2, lines 21-24) is generated by an FDM-type 3D printing process that involves printing the printing filament containing said active ingredient on the build platform (built surface) of the system.

Cima also teaches a method of printing a medical device (equivalent to a solid dosage) by fusion deposition modeling (FDM) methods that would manufacture solid dosage that would be orally administrable (column 8, line 2), and capable of controlled release (column 2, line 22), 
Regarding Preparation of the active ingredient-containing printing filament by mixing together the active ingredient and the active ingredient carrier to produce a pre-mixture, melting or liquidizing the premixture to produce a melted or liquidized premixture, and extruding the melted or liquidized premixture to produce the active ingredient containing printing filament, Cima teaches that there are essentially no limitation on the bioactive agents can be incorporated, and they are processed using spray drying, atomization, grinding and other standard method of mixing that forms the emulsifications, microparticle, or other small particles and which retain the biological activity in the polymer matrix (column 9, lines 45-52) essentially covering premixing with the carrier material and forming a pre-mixture and melting it by heating in the extruder nozzle.

Moreover, as explained in the rejection of claims 43, and 45, based on the teaching of Cima, and Petrak, it would have been obvious that the filament (diameter/thickness) that passes through the nozzle input and output, and dimensions of these features would be optimized to obtain desired product dimensions and bulk property of the article. Similarly the speed of the x, y motors to control the speed during the extrusion process, and layer height adjustment parameters would also be optimized to obtain desired property of the final article. Therefore, based on the teaching of Cima and Petrak, the filament diameter/thickness, the input, output opening diameter of the nozzle, the extrusion speed and height adjustment parameters etc. would be treated as result effective variable, i.e., a variable which affects and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

The remaining features of claim 1 are merely optional and in any case only related to technical aspects which are either already disclosed by Cima or which at least are clearly obvious to the skilled person. For example, it is self-evident that (i) regarding requirement for optionally one or more further printing filaments - various different filaments, e.g. filaments comprising different active ingredients, may be printed with the system, as it does not have any technical limitations in this regard, that (ii) regarding the requirement of at least one extrusion nozzle, and additional optional ones - accordingly per the optional part of feature (nozzle feature) such further filaments can be extruded through the nozzle of the system, that (iii) regarding the optional feature (build platform) the computer may also control the build platform per feature as is customary for such systems, and that (iv) and the requirement for (further processing steps) the method may comprise one or more (non-specified) further processing steps, e.g. applying one or more quality assurance tests to the resulting solid dosage forms, as is customary in the industry.  Additionally, in MPEP 2144.04 (VI)(B), it is stated that when a single element is taught in the prior art but the plurality of the element was not taught, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one of ordinary skill in the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore, Cima discloses all mandatory features of independent claim, therefore, forming the basis for 102 anticipation rejection. Additionally, the merely optional features are obvious as well based on teaching from Cima and interpretation from case law, therefore, forming the basis for 103 obviousness rejection.  

Claim 46 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Petrak (WO 2014/075185 A1), hereafter, referred to as “Petrak”, further evidenced by  Miller et al. (Danforth P. Miller et al.,  Mol Pharmaceutics, 2015, 12, 2582-2593), hereafter referred to as “Miller”, and Chen et al. (Chien-Chung Chen et al. Biomaterials, 24 (2003) 1167-1173), hereafter, referred to as “Chen”, and Dash et al. (Alekha K. Dash et al., Pharmacetical Research, Vol 8, No. 9, 1991, 1159-1165), hereafter, referred to as “Dash”.

Regarding claim 46, Petrak teaches a deposition process, where the filament was supplied to the extrusion nozzle of a Stratasys FDM 3D printer to print replicate test coupons with an extrusion process (page 14, 2nd paragraph). Petrak teaches in Example 1 a plastic filaments comprising 1% of the antibiotic tobramycin were prepared with a PLA carrier. It is well known that the active ingredient of tobramycin in it’s amorphous form has a glass transition temperature of 105 C (for sulfate), and 67 C (for free base) which is in the claimed range of 20 C and 165 C (Miller, page 2591).  Petrak teaches in Table 2 three examples of samples each containing 1%, 2%, and 5% of the active ingredient and the rest of it 99%, 98% and 95% as In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). It is also noted that the use of plasticized as claimed in the instant application is optional.


Claim 10 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Pushpala (US Patent Application Publication Number 2014/0259652 A1)), hereafter, referred to as “Pushpala”. 

Regarding claim 10, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with fusion deposition modeling (FDM) (equivalent to fused filament fabrication (FFF)) method.  Cima teaches to build the structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface. But Cima 

Claim 17 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Xie et al. (US Patent Application Publication Number 2008/0111282 A1)), hereafter, referred to as “Xie”. 

Regarding claim 17, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with fusion deposition modeling (FDM) (equivalent to fused filament fabrication (FFF)) method.  Cima teaches to build the structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface. But Cima 

Claim 33 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Zhang (Chenlong Zhang et al., "Open-Source 3D-Printable Optics Equipment", in PLOS one 8(3)), hereafter, referred to as “Zhang”. 

Regarding claim 33, the rejection of claim 20 also applies here.  Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with solid free-form fabrication technology (title, col 1, lines 11-15). Specifically, Cima teaches in one application as described a solid free-form fabrication (SFF) methods, which may particularly comprise fusion deposition modeling (FDM), is used to manufacture devices for the controlled release of 

Cima also teaches a method of printing solid dosage form comprising a pharmaceutical active ingredient by disclosing in particular, a solid free-form fabrication method using FDM to print a three-dimensional structure being an erodible bioactive agent delivery device that can be used for delivering the bioactive agent contained therein. Thus, the device is solid-dosage form, which begins to dissolve when it gets in contact with digestive fluids (Figs. 1a, 1b; col. 7, line 66 to col. 8, line 10). Examples of such bioactive agents, i.e. active ingredients, specifically include without limitation pharmaceuticals, such as anti-inflammatories, antimicrobials, anti-cancer, antivirals, hormones, antioxidants, channel blockers, and vaccines (col. 9, lines 58-65). Furthermore, Cima teaches that the bioactive agent may be incorporated in the solid dosage form as a dispersion within a polymeric matrix or as discrete units within a discrete polymeric matrix. Thus, the release rate of the bioactive agent, e.g. the drug release rate, may be controlled by the distribution of the drug throughout the matrix or by variation of the polymer microstructure (col. 10, lines 1-30).

Cima also teaches the use of using an FDM system, i.e. FFF system since the terms FDM and FFF are technically equivalent, as it is well known in the art that FDM and FFF both refer to the same type of 3D printing and are synonyms (instant application, para. [0204]). Cima teaches that the system may particularly be provided in the form of a x-y plotter with a z-motion to position an extrudable filament formed of a polymeric material, to perform the above-

Cima further teaches that the filament used in the considered FDM method may particularly comprise a bioactive agent, as already discussed above, and a polymer matrix serving as carrier for the bioactive agent, i.e. active ingredient, of the filament (col. 6, lines 63-66; col. 7, lines 19-21; col. 8, lines 5-8; col. 10, lines 1-8).  Cima also teaches that like any FDM system, also the FDM system comprises a computer, for its control, as can be done, for example, for an ink-jet printer producing two-dimensional graphic printing (col. 6, lines 41-45). In fact, for an ordinary skilled person the term "FDM", or equivalently "FFF", already implies that a computer, be it separate from or integral with the 3D printing  system, is used to control the 3D printing process. Cima explicitly mentions in this regard that the methods described therein make use of computer aided design in combination with solid-free-form fabrication technology, such as FDM (col. 1, lines 11-15, col. 3, lines 50-53).

Cima further teaches that the FDM system builds structures by extruding a fine filament of plastically deformable material containing an active ingredient in the form of the bioactive agent through a small nozzle, which is directed over the built surface, i.e. build platform, by 

The remaining features of claim 1 are merely optional and in any case only related to technical aspects which are either already disclosed by Cima or which at least are clearly obvious to the skilled person. For example, it is self-evident that (i) regarding requirement for optionally one or more further printing filaments - various different filaments, e.g. filaments comprising different active ingredients, may be printed with the system, as it does not have any technical limitations in this regard, that (ii) regarding the requirement of at least one extrusion nozzle, and additional optional ones - accordingly per the optional part of feature (nozzle feature) such further filaments can be extruded through the nozzle of the system, that (iii) regarding the optional feature (build platform) the computer may also control the build platform per feature as is customary for such systems, and that (iv) and the requirement for (further processing steps) the method may comprise one or more (non-specified) further processing steps, e.g. applying one or more quality assurance tests to the resulting solid dosage forms, as is customary in the industry.  Additionally, in MPEP 2144.04 (VI)(B), it is stated that when a single element is taught in the prior art but the plurality of the element was not taught, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one of ordinary skill in the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore, Cima discloses all mandatory features of independent claim, and in addition, the merely optional features are obvious as well.  

It would have been obvious to any ordinary artisan that controlling the printing process is simply trivial and general practice in the field of 3D printing, because information, i.e. data, defining the form to be printed in a layer-by-layer manner clearly must be supplied to the 3D printer by a respective software in order for it to be able to actually manufacture the desired product.  But Cima fails to teach the parameterization of the information performed by the computer system.  However, Zhang teaches parameterization and provides an example of such a parametrization of the information (page 2, 1st para.). Therefore it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to combine the teaching of Zhang with Cima to provide proper parametric design of the product, because this would provide the ability to alter a design to specification by changing the parameters of the geometry of an object.  This would also allow changes to be made easily and quickly to the design, by simply changing the value of the defined variables. Since the references deal with 3D printing processes, one would have reasonable expectation of success from the combination.

It would have been obvious to any ordinary artisan that calculating the mass and volume of a solid dosage as referred in the claim would also be considered a common practice in the field of 3D printing, because it involves a layer-by-layer manufacturing process, where before 

Claim 41 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Ahmed et al. (US Patent Application Publication Number 2007/0071813 A1)), hereafter, referred to as “Ahmed”, as evidenced by MSDS (Saftey Data Sheet Cat # BTNM-0023, G-Bioscience, 2012), hereafter, referred to as “MSDS”

Regarding claim 41, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with fusion deposition modeling (FDM) (equivalent to fused filament fabrication (FFF)) method.  Cima teaches to build the structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface. But Cima fails to explicitly teach that the acive ingredient containing filament comprises one or more fillers.  However, Ahmed teaches the use of fillers in the formation of tablets. Ahmed disclose 

Claim 42 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Ahmed et al. (US Patent Application Publication Number 2007/0071813 A1)), in view of Xie et al. (US Patent Application Publication Number 2008/0111282 A1)).

Regarding claim 42, Cima and Ahmed together teach a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with fusion deposition modeling (FDM) (equivalent to fused filament fabrication (FFF)) method that includes the use of filler as an ingredients.  Cima teaches to build the structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface. But Cima fails to explicitly teach 

Claims 61-63 are rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Ahmed et al. (US Patent Application Publication Number 2007/0071813 A1).

Regarding claims 61-63, Cima teaches printing of solid dosage in oral form (Column 8, line 2), and in tablet (column 1, line 34) form. But Cima fails to explicitly teach that the solid dosage is formed from the active ingredient containing filament that also comprises of disintegrant.  However, Ahmed teaches that a pharmaceutical tablet composition comprises of active ingredients and a disintegrant (para. [0045]) among other ingredients to manufacture the tablet using the extrudate. Ahmed also teaches that the "disintegrant" is a material that enhances the disintegrating properties of a pharmaceutical formulation, which disintegrants expand, swell, and dissolve when wet, causing the tablet to break apart in the digestive tract, 

Claim 49 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Douglas et al. (US Patent Application Publication Number 2014/0117585 A1), hereafter, referred to as “Douglas”.

Regarding claim 49, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by fusion deposition modeling (FDM) methods, in particular using computer-aided design in combination with solid free-form fabrication technology. Cima teaches that the system may particularly be provided in the form of a x-y plotter with a z-motion to position an extrudable filament formed of a polymeric material, to perform the above-mentioned fabrication method. Such an FDM system builds structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-

Claim 51 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Crowley et al. (M. M. Crowley et al., "Pharmaceutical Applications of Hot-Melt Extrusion: Part I", in Drug Development and Industrial Pharmacy, 33:9, pp. 909-926, 2007), hereafter, referred to as “Crowley”.

Regarding claim 51, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by fusion deposition modeling (FDM) methods, in particular using computer-aided design in combination with solid free-form fabrication technology. Cima teaches an extrusion 


Responses to Arguments

Applicant’s argument filed on 04/30/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 20 has been considered, but is not persuasive.  The applicant principal argument is that - Cima’s method differs from the claimed method in at least two respects. The first argument is that the claim 20 is distinguishable from Cima, because the claimed method produces an orally-administrable immediate release solid dosage form in the form of a tablet. The second argument is that the claim 20 is further distinguishable from the prior art Cima with respect to the active ingredient containing printing 

Regarding the first argument, the examiner takes the position that Cima teaches a method of printing a medical device (equivalent to a solid dosage) by fusion deposition modeling (FDM) methods that would manufacture solid dosage that would be orally administrable (column 8, line 2), and capable of controlled release (column 2, line 22), and it would have been obvious to any ordinary artisan that would obviously include immediate release as well. 

Regarding the second argument, the examiner would like to point out that Cima clearly teaches the active ingredient containing filament that comprises the active ingredient and an active ingredient carrier by teaching that the filament used in the considered FDM method may particularly comprise a bioactive agent, and a polymer matrix serving as carrier for the bioactive agent, i.e. active ingredient, of the filament (col. 6, lines 63-66; col. 7, lines 19-21; col. 8, lines 5-8; col. 10, lines 1-8).  Cima also teaches printing using the active ingredient-containing printing filament by teaching that the FDM system builds structures by extruding a fine filament of plastically deformable material containing an active ingredient in the form of the bioactive agent through a small nozzle, which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-dimensional structure (col. 6, lines 51-66). Additionally, Cima further teaches a method of printing solid dosage form comprising a pharmaceutical active ingredient by disclosing in particular, a solid free-form 

Because the rejections are being maintained on the amended independent claim 20, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are also being maintained.


Conclusion                     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742